PER CURIAM.
Kevin Tyler Lomas has appealed an order of the trial court summarily denying his motion for post-conviction relief pursuant to Rule 3.850, Florida Rules of Criminal Procedure. We affirm, although not for the reason stated by the trial court.
In 1983, Lomas pled guilty to armed burglary and was sentenced to life. Armed burglary is a felony of the first degree, punishable by a term of years not exceeding life imprisonment. § 810.02(2)(b), Fla. Stat. (1983). In September 1990, Lomas filed the instant motion, alleging that his sentence exceeded the limits provided by law, i.e. that “life” did not equal “a term of years not exceeding life.” The trial court denied the motion, stating that the record showed that an identical motion had been filed in 1984 and denied. However, the trial court failed to attach the previous motion to its order, contrary to the requirement in Rule 3.850 that the trial court attach that portion of the file conclusively showing that the movant is not entitled to relief.
This omission by the trial court would normally result in reversal and remand for attachment of the relevant portions of the record. However, because Lomas’ motion would have been correctly denied on its merits, see Alvarez v. State, 358 So.2d 10, 12 (Fla.1978) (if a crime is punishable by a term of years not exceeding life imprisonment, the trial court may impose any sentence up to the maximum term authorized by the Legislature), we affirm the order of the trial court.
Affirmed.
JOANOS, C.J., and SMITH and ZEHMER, JJ., concur.